            Case 1:19-cr-00850-JSR Document 76 Filed 10/09/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

       - against -
                                                     No. 19 Cr. 850 (JSR)
PARKER H. PETIT and
WILLIAM TAYLOR

       Defendants.


                          DECLARATION OF DANIEL KOFFMANN

       I, Daniel Koffmann, declare pursuant to 28 U.S.C. § 1742 as follows:

       1.      I am counsel to Defendant William Taylor in this matter and a member in good

standing of the bar of this Court and of the State of New York. I respectfully submit this

declaration in support of Parker H. Petit’s and William Taylor’s motion for an adjournment.

       2.      On October 7, 2020, I toured Courtroom 26B in the Daniel Patrick Moynihan

Courthouse at 500 Pearl Street, New York, New York 10007. Present during the tour were the

Court’s courtroom deputy, counsel for the government, counsel for Mr. Petit, and William Jarrett

from the courthouse staff. During the tour, I observed the following features of the courtroom.

       3.      The portion of the gallery behind the traditional jury box has been replaced by a

second jury box. The last row of the second jury box is approximately 10 feet from the back of

the courtroom, and the first row is approximately parallel to the second row of the gallery. The

seats in the second jury box face the front of the courtroom.

       4.      A plexiglass encasement has been installed around the witness stand. It consists

of plexiglass panes in front of and to each side of the stand, along with a plexiglass ceiling with a

HEPA filter installed in it.



                                                 1
            Case 1:19-cr-00850-JSR Document 76 Filed 10/09/20 Page 2 of 3




       5.        A plexiglass encasement has been installed at the attorney podium, too. The

encasement sits on top of the podium and has sides, front, and ceiling with a HEPA filter.

       6.        The attorney podium is positioned in between counsel’s tables, roughly in line

with the center of the traditional jury box. It is approximately the same distance from the

traditional jury box as the ends of counsel’s tables.

       7.        The attorney podium is angled toward the back corner of the courtroom between

the witness stand and the end of the traditional jury box. As a result, the line where the side pane

of the plexiglass encasement meets the front pane is in the line of sight between the witness stand

and the bench. This obscures the view of both. In order to see the witness stand or the bench

through only one pane of glass, an attorney would have to lean forward or to the side.

       8.        The plexiglass encasement at the attorney podium also creates glares and

reflections in a person’s field of vision when standing at the podium. This is particularly true

when an attorney is facing the witness on the stand. In addition to the panes of plexiglass

through which an examining attorney must look while at the podium, one must also look through

the additional panes of plexiglass at the witness stand, which created a glare during my tour of

the courtroom.

       9.        Relative to the traditional jury box, the attorney podium was placed at

approximately a 45-degree angle. Looking from the podium at the traditional jury box, there was

a reflection in the plexiglass pane from other panes in the encasement, as well as a glare.

       10.       Relative to the second jury box, the attorney podium was placed at approximately

a 135-degree angle. Looking at the second jury box while standing at the podium requires either

looking back over one’s right shoulder or turning to the side. When I attempted to look at the




                                                  2
          Case 1:19-cr-00850-JSR Document 76 Filed 10/09/20 Page 3 of 3




second jury box from the attorney podium, the edge of the side pane of plexiglass partially

obstructed my view of the second jury box.

       11.     The defense counsel’s table during the tour was configured as one long table

facing the front of the courtroom, with only three chairs—one on each end and one in the middle.

Next to each seat was a receiver that connected to a party line, meaning that any person holding

the receiver could hear anyone speaking into another receiver at the defense counsel’s table.

Sitting at the defense counsel’s table facing the front of the courtroom, the second jury box is

behind and to the right of the table, outside a person’s field of vision.

       12.     The first row of the gallery, and every other row after that, was taped off and

contained red signs stating “DO NOT SIT HERE.”                 Other rows contained green signs

designating the positions where it is permissible to sit. There were 11 green signs located

throughout the gallery, including behind the second jury box, which completely obstructs the

view of the courtroom when sitting.

       13.     I also toured Courtroom 26A, which I was told might be used for criminal jury

trials with two defendants. Although the defense counsel’s table was not configured as one long

table and instead had been separated into two tables, the configuration of Courtroom 26A did not

appear to be complete. The plexiglass encasements around the witness stand and attorney

podium were missing panes of plexiglass and HEPA filters, and the attorney podium did not

appear to have been positioned in a permanent location. Nor were monitors or receivers installed

at counsel’s tables.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Dated: New York, New York                              /s/ Daniel Koffmann
       October 9, 2020                                 Daniel Koffmann

                                                  3
